Citation Nr: 0502567	
Decision Date: 02/03/05    Archive Date: 02/15/05

DOCKET NO.  03-07 934	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in New York, New York



THE ISSUE

Entitlement to service connection for an innocently acquired 
psychiatric disorder, claimed as secondary to a service-
connected skin disorder.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

M.S. Lane, Counsel



INTRODUCTION

The veteran served on active duty from June 1964 to April 
1967.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a November 2002 rating decision.  

In a July 2002 rating decision, the RO denied service 
connection for post-traumatic stress disorder (PTSD), which 
had been claimed as being directly related to the veteran's 
military service.  The veteran did not subsequently express 
disagreement with that decision.  Thus, this matter is not 
currently on appeal before the Board.  However, in an October 
2002 VA examination, an examiner appeared to suggest that the 
veteran might have PTSD related to his military service.  
This matter is referred to the RO for appropriate action.  



FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.  

2.  The veteran currently is not shown to have an innocently 
acquired psychiatric disorder that is caused or aggravated by 
his service-connected skin disability.  



CONCLUSION OF LAW

The veteran is not shown to have an acquired psychiatric 
disorder that is proximately due to or the result of service-
connected disability.  38 U.S.C.A. §§ 1110, 1131, 7104 (West 
2002); 38 C.F.R. §§ 3.303, 3.310 (2004).



REASONS AND BASES FOR FINDINGS AND CONCLUSION


Preliminary Matters

The Veterans Claims Assistance Act of 2000 (VCAA), Public Law 
No. 106-475, 114 Stat. 2096 (2000), substantially amended the 
provisions of chapter 51 of title 38 of the United States 
Code, concerning the notice and assistance to be afforded to 
claimants in substantiating their claims.  VCAA § 3(a), 114 
Stat. 2096, 2096-2097 (2000) (now codified as amended at 
38 U.S.C.A. §§ 5103, 5103A (West 2002).  

The Board finds that the notification requirements of VCAA 
have been satisfied in this case.  In this regard, the Board 
notes an evidence development letter dated in October 2002 in 
which the RO advised the veteran of the type of evidence 
necessary to substantiate his claim for.  

In this letter, the RO also advised the veteran of his and 
VA's responsibilities under VCAA, to include what evidence 
should be provided by him and what evidence should be 
provided by VA.  The veteran was also advised to identify any 
additional evidence that he believes may be relevant to his 
claim and what VA would do to assist him in the development 
of his claims.  

The Board further finds that all obtainable evidence 
identified by the veteran has been obtained and associated 
with the claims folder and that he has not identified any 
other pertinent evidence, not already of record, which would 
need to be obtained for an equitable disposition of this 
appeal.  

Accordingly, the Board finds that VA has satisfied its duty 
to assist the veteran is apprising him as to the evidence 
needed, and in obtaining evidence pertinent to his claims.  
38 U.S.C.A. §§ 5103 and 5103A (West 2002).  



Analysis

The Board notes that the veteran is service connected for 
acne on the back and chest, which is currently evaluated as 
30 percent disabling.  Service connection has also been 
established.  

The veteran is now seeking service connection for an acquired 
psychiatric disorder.  He specifically contends that he 
developed a psychiatric disorder secondary to his service-
connected skin disorder.  

The Board notes that he has not contended during the pendency 
of this appeal that he has an acquired psychiatric disorder 
directly related to his military service.  Thus, the Board 
will limit this discussion to whether such a disorder is 
proximately due to or the result of his service-connected 
disability.  

Generally, service connection will be granted if it is shown 
that the veteran suffers from disability resulting from an 
injury suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in the active military, naval, or 
air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

A disability which is proximately due to or the result of a 
service-connected disease or injury shall also be service 
connected.  38 C.F.R. § 3.310.  The Board also notes that 
secondary service connection on the basis of aggravation is 
permitted under 38 C.F.R. § 3.310, and compensation is 
payable for that degree of aggravation of a non-service- 
connected disability caused by a service-connected 
disability.  Allen v. Brown, 7 Vet. App. 439 (1995).  

Having reviewed the complete record, the Board finds that the 
preponderance of the evidence is against granting the 
veteran's claim for secondary service connection.  In 
essence, the Board concludes that veteran is not shown to 
have an acquired psychiatric disorder that is proximately due 
to or the result of his service-connected skin disorder.  

In this regard, the Board found the most probative evidence 
of record to be the report of a VA psychiatric examination 
conducted in October 2002.  

In that report, the VA examiner noted that he had reviewed 
the veteran's medical records, which showed that he had a 
history of being diagnosed with chronic schizophrenia, 
bipolar disorder and PTSD.  The examiner also noted that the 
veteran had a history of relapsing of his psychiatric 
symptoms with numerous hospitalizations.  

The examiner concluded, however, that the veteran's 
psychiatric condition was not related to his service-
connected skin condition.  The Board notes that there is no 
contrary medical opinion of record.  

Although the veteran may sincerely believe that his 
psychiatric disability is related to his skin disorder, he is 
not considered qualified to render medical opinions regarding 
diagnoses or the etiology of medical disorders, and his 
opinion is entitled to no weight or probative value.  See 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992); Moray v. 
Brown, 5 Vet. App. 211 (1993).  

The Board has reviewed the veteran's medical records, which 
reveal an extensive history of treatment for psychiatric 
illness.  However, these records are negative for any 
indication that the veteran's psychiatric problems are 
related to his service-connected skin disorder.  

As noted hereinabove, there is no other medical opinion of 
record to support the veteran's assertions concerning a 
relationship between the claimed psychiatric illness and his 
service-connected skin disorder.  

Therefore, the Board finds that the October 2002 opinion of 
the VA psychiatrist is controlling and serves to establish 
that an acquired psychiatric disorder did not develop as a 
result of his service-connected skin disorder. 

In summary, the Board finds that veteran is not shown to have 
an acquired psychiatric disorder that is proximately due to 
or the result of a service-connected disability.  
Accordingly, based on the evidence of record, the benefit 
sought on appeal is denied.  



ORDER

Service connection for an innocently acquired psychiatric 
disorder, claimed as secondary to a service-connected skin 
disorder, is denied.



	                        
____________________________________________
	STEPHEN L. WILKINS
	Veterans Law Judge, 
Board of Veterans' Appeals



 Department of Veterans Affairs


